Notice of Allowance
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a wireless device and method for communicating with provider equipment (PE) of a mobile network to access mobile network services, the method steps comprising: establishing ad hoc communications with one or more wireless devices, determining a local anchor criteria associated with a quality of service (QoS) level, transmitting a message with the local anchor criteria, receiving messages with the local anchor criteria of one or more other wireless devices, comparing the local anchor criteria with the local anchor criteria of one or more other wireless devices, and entering an anchor mode of operation based on the comparison.
	Applicant’s independent claims recite determining local anchor criteria including a quality of service (QoS) level associated with a local mobile network in communication with the mobile network communication interface and in response to said local anchor criteria favorably comparing to said local anchor criteria (received via messages) associated with one or more other wireless devices, causing said wireless device to enter an anchor mode of operation, said anchor node mode of operation comprising: receiving mobile network traffic via the mobile network communication interface, and transmitting received mobile network traffic for other wireless devices via the wireless network communication interface; and receiving wireless network traffic via the mobile network communication interface, and transmitting received wireless network traffic via the mobile network communication interface (as described in paragraphs [0043] to [0045] of applicant’s specification, filed 05/31/2018), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hampel et al. (US 2016/0135107 A1) discloses selection of a local anchor in a mesh network based on criteria such as quality of service considerations.
	Lou et al. (US 2017/0026951 A1) discloses ad hoc communication between devices, anchor nodes, and quality of service requirements.
	Egner et al. (US 2017/0280435 A1) discloses selecting a mesh network interface to a network anchor aggregator to meet experience criteria such as quality of service.
	Holmberg (US 10,320,675 B2) discloses selecting an anchor based on a predetermined criteria or highest quality of service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461